[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                               FILED
                          ________________________   U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                No. 07-14839                June 24, 2008
                            Non-Argument Calendar       THOMAS K. KAHN
                          ________________________            CLERK


                     D. C. Docket No. 03-00185-CV-LGW-1

TOMASZ MARZEC,

                                                          Plaintiff-Appellant,

                                      versus

DAVID TOULSON, in his individual
and official capacity as a law
enforcement officer with the Medical
College of Georgia Police Department,
JOSEPH MORBIT, in his individual
and official capacity as a law
enforcement officer with the Medical
College of Georgia Police Department,
MITCHELL JONES, in his individual
and official capacity as a law
enforcement officer with the Medical
College of Georgia Police Department,
DAVID ARCHER, in his individual
and official capacity as a law
enforcement officer with the Medical
College of Georgia Police Department,
STEPHEN PEIPER, Dr., in his individual
and official capacity as an Administrator
at the Medical College of Georgia, et al.,

                                                     Defendants-Appellees.
                              ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                           _________________________

                                      (June 24, 2008)

Before ANDERSON, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

       Tomasz Marzec (“Marzec”) appeals from a jury verdict finding in favor of

defendants on all counts. On appeal, Marzec contends that the district court erred

in failing to repeat an instruction to the jury limiting the use of some evidence.

Because we find that the district court did not abuse its discretion in refusing to

repeat the limiting instruction, we affirm the judgment of the district court.

                                         I. FACTS

       Marzec filed suit against defendants after he was injured in an altercation at

his workplace, Medical College of Georgia (“College”), in January 2003. The

altercation resulted from defendants’ unsuccessful attempt to serve Marzec with a

letter terminating his employment and to reclaim his identification badge and keys.

Marzec’s claims at trial included a Title VII retaliation claim,1 42 U.S.C. § 1983

claims for excessive force and false arrest, and a state law claim for false


       1
          Marzec filed a complaint against his supervisor with the College’s Equal Employment
Opportunity Office in January 2003. Marzec alleged that the decision to fire him was in
retaliation for filing this complaint.

                                               2
imprisonment. The jury returned a verdict for defendants on all counts.

      At trial, defendants’ counsel introduced email correspondence between

some of Marzec’s colleagues at the College and Marzec’s supervisor, Stephen

Peiper (“Peiper”). The correspondence contained complaints about Marzec’s

antagonistic behavior toward his colleagues. Defendants also introduced

correspondence between Marzec himself and his colleagues, in which Marzec’s

antagonistic behavior was apparent. The email correspondence was introduced to

rebut Marzec’s claim of retaliatory termination, i.e., to show that Peiper had a

legitimate, non-discriminatory reason for terminating Marzec–his difficulty

interacting appropriately with his colleagues. Marzec’s counsel asked for a

limiting instruction regarding the email correspondence, which the court gave.

The court instructed the jury that the email correspondence, which the court

identified by exhibit number, was not being admitted to show the truth of the

matter contained therein, but to show the state of mind of the person reading the

correspondence.

      Before closing arguments, Marzec’s counsel requested that the limiting

instruction be included in the jury instructions. The court refused to repeat the

instruction but stated that Marzec’s counsel could mention it in closing argument.

Counsel for defendants referenced the email correspondence in closing argument

in a manner that Marzec now argues is improper, but Marzec made no objection in


                                          3
regard to defendants’ closing argument to the district court. The jury found for

defendants on all counts. Marzec now appeals.

                                   II. DISCUSSION

      We review the district court’s refusal to repeat a limiting instruction at the

end of trial for abuse of discretion. United States v. Butler, 102 F.3d 1191, 1196

(11th Cir. 1997). We also review a district court’s denial of a requested jury

instruction for abuse of discretion. United States v. Lee, 68 F.3d 1267, 1273 (11th

Cir. 1995).

      In this case, we cannot find that the district court abused its discretion by

refusing to repeat the limiting instruction. The law assumes that jurors follow the

instructions given to them. See Butler, 102 F.3d at 1196. We therefore assume

that the jurors followed the court’s original limiting instruction, making repetition

of that instruction unnecessary.

      Similarly, we cannot find that the district court abused its discretion by

failing to include the limiting instruction in the jury instructions. In general, this

Court will reverse a district court’s denial of a requested jury instruction if the

instruction was legally correct, its content was not substantially covered by other

instructions, and the requesting party’s ability to defend him or herself was

seriously impaired by the failure to give the instruction. United States v. Lively,

803 F.2d 1124, 1125-26 (11th Cir. 1986). In this case, Marzec’s proposed


                                           4
instruction was legally correct and was not covered by other instructions.

However, Marzec was not prejudiced by the court’s refusal to give the instruction.

The court had already given the jury a limiting instruction regarding the email

correspondence. In addition, there was testimony at trial regarding Marzec’s

difficulty interacting appropriately with his colleagues. As a result, the email

correspondence subject to the limiting instruction was cumulative of other

evidence regarding Marzec’s behavior. Therefore, even if the district court erred

in refusing to give the limiting instruction as part of the jury charge, the error

would be harmless. See Drew P. v. Clarke County Sch. Dist., 877 F.2d 927, 931-

32 (11th Cir. 1989) (holding that any error in admitting alleged hearsay evidence

was harmless because the purported hearsay was cumulative of other, properly-

admitted evidence).

      Finally, we are unconvinced by Marzec’s argument that a limiting

instruction was necessary because defense counsel improperly asserted in closing

argument that the allegations contained in the email correspondence were true.

Marzec failed to object at trial to defense counsel’s characterization of the email

correspondence. We review for plain error arguments that were not preserved for

appeal by an objection in the trial court. Fed. R. Evid. 103. To correct plain error,

we first must find (1) error, (2) that is plain, and (3) that affects substantial rights.

United States v. Swatzie, 228 F.3d 1278, 1281 (11th Cir. 2000). As we have


                                            5
already noted, the allegations in the email correspondence were cumulative of

other, properly-admitted evidence. Even if the district court erred in failing to

clarify the limited purpose of the email correspondence, which we doubt, such

error would not have affected Marzec’s substantial rights. Accordingly, the

judgment of the district court is

      AFFIRMED.2




      2
          Appellant’s request for oral argument is DENIED.

                                               6